Order entered June 17, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-01002-CR

                      JAY SANDON COOPER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-86065-2019

                                      ORDER

      Before the Court is appellant’s June 13, 2022 motion to abate the appeal in

which he complains that the trial court erred by failing to file findings of fact and

conclusions of law when timely requested to do so. The clerk’s record shows

appellant filed a motion to suppress which the trial court denied by docket entry,

and that appellant timely filed a request for findings of fact and conclusions of law.

We GRANT the motion.
      We ORDER the Honorable Jay Bender, Presiding Judge, County Court at

Law No. 6, Collin County, to issue, on or before July 15, 2022, findings of fact

and conclusions of law. See State v. Copeland, 501 S.W.3d 610, 613 (Tex. Crim.

App. 2016); State v. Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011); State v.

Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If necessary, the judge may

review the record upon which the original ruling was made to refresh his

recollection of the reasons behind such ruling. See Wicker v. State, 740 S.W.2d

779, 784 (Tex. Crim. App. 1987).

      We ORDER Collin County Clerk Lynne Finley to file a supplemental

clerk’s record containing the trial court’s findings and conclusions on or before

July 20, 2022.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Jay Bender, Presiding Judge, County Court at Law No. 6; Collin

County District Clerk Lynne Finley; appellant, and the Collin County District

Attorney’s Office, Appellate Division.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. It shall be reinstated when the supplemental clerk’s record is filed

or when the Court deems it appropriate to do so.


                                             /s/    LANA MYERS
                                                    JUSTICE